                    Case 2:18-cv-02684-EJM Document 233 Filed 01/26/21 Page 1 of 1
                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA (Tucson Division)

                                             CIVIL MINUTES B GENERAL

Date: January 26, 2021

Civil Case No.     CV-18-02684-PHX-EJM

Title:        Briggs et al v. Adel, et al.



Present:                             Hon. Jacqueline Rateau

Magistrate                                                                           Court
Courtroom Clerk:        N/A                                                          Reporter:         N/A




PROCEEDINGS:                      Open Court        X     Chambers                 Other

           A telephonic/video settlement conference was held before Magistrate Judge Rateau. The parties have not

reached a settlement at this time.




                                                                     SETTLEMENT CONFERENCE (4.5 hours)

                                                                          Hearing Start Time:          9:00 a.m.
                                                                          Hearing End Time:            1:30 p.m.
